DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
The applicant argued that Jung does not teach “when the RV of the at least one PUSCH is the predetermined RV, dropping the PUCCH carrying the first type of UCI or transmitting the first type of UCI in a next transmission opportunity, otherwise dropping the at least one PUSCH and transmitting the PUCCH carrying the first type of UCI”.    
First, Jung [0030], quoted on page 12, teaches “PUSCH repetition(s) can be also dropped until the PUSCH repetition occasion associated with RVO.”  A person with ordinary skill in the art would understand this means (1) when the PUSCH is NOT associated with RVO, PUSCH will be dropped; (2) when the PUSCH is associated with RVO, PUSCH can NOT be dropped.  
Next, [0029] teaches the reason for dropping PUSCH vs dropping HARQ ACK being the forced ending.  e.g. “Although PUCCH resources 2 and 3 overlap with PUSCH resource 1, the UE may not multiplex HARQ-ACK in PUSCH resource 1, but can drop transmission on PUSCH resource 1 to satisfy forced ending condition of the first HARQ-ACK transmission.”    It further teaches “For example, the UE may not transmit in PUCCH resource 5, but can instead transmit in PUSCH resource 2.”  
Furthermore,  [0034] teaches “the UE multiplexes HARQ-ACK information, SR, and CSI reports and determines corresponding PUCCH(s) for transmission”.  A person with ordinary skill in the art would understand that for a PUCCH multiplexed with SR and HARQ-ACK in [0034] would follow the teaching of [0029-0030], regarding the transmission of PUCCH vs. PUSCH when they overlap.  
The examiner understand the teaching is silent with dropping of PUCCH containing only SR vs. dropping a multiplexed PUCCH with SR and HARQ-ACK.  However, the claim language “otherwise dropping the at least one PUSCH and transmitting the PUCCH carrying the first type of UCI;” includes the scope of a PUCCH with HARQ-ACK only and a multiplexed PUCCH with HARQ-ACK and SR, as disclosed in [0034].
For the reasons above, the argument is not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13-16, and 10-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung; Hyejung et al. US PGPUB 20200145167 A1. 
Regarding claim 1. Jung teaches  A Physical Uplink Shared Channel (PUSCH) transmission method for a terminal, comprising: 
when at least one PUSCH in a group of repetition PUSCHs ([0030] if the UL-SCH of PUSCH resource 1 is repeated multiple times,) overlaps a Physical Uplink Control Channel (PUCCH) (Fig. 2, PUCCH Resource 1, 2, 3 overlaps with PUSCH Resource 1) carrying a first type of Uplink Control Information (UCI),  (Fig. 2, PUCCH resource 1 carrying CSI, 2 and 3 carrying Ack/NAck. All of them are type of UCI) 
determining whether a Redundant Version (RV) of the at least one PUSCH is a predetermined RV; ([0030] based on the configured Redundancy Version (RV) sequence for the PUSCH transmission, ) and 
when the RV of the at least one PUSCH is the predetermined RV, (([0030] the following PUSCH repetition(s) can be also dropped until the PUSCH repetition occasion associated with RVO. ) dropping the PUCCH carrying the first type of UCI ([0029] the UE may not transmit in PUCCH resource 5, but can instead transmit in PUSCH resource 2.) or transmitting the first type of UCI in a next transmission opportunity, 
otherwise dropping the at least one PUSCH ([0030] the following PUSCH repetition(s) can be also dropped until the PUSCH repetition occasion associated with RVO. ) and transmitting the PUCCH carrying the first type of UCI.  ([0031] the repetition of the second PUSCH in the second PUSCH resource can be dropped, and ACK/NACK of PUCCH resource 5 should be transmitted in PUCCH resource 5.) 
wherein the first type of UCI is a Scheduling Request (SR).   ([0034] the UE multiplexes HARQ-ACK information, SR, and CSI reports and determines corresponding PUCCH(s) for transmission”.) 

Regarding claim 2. Jung teaches The PUSCH transmission method according to claim 1, wherein the PUCCH is configured with repetition transmission, or 
the first type of UCI is UCI corresponding to a first type of services, or 
the first type of UCI is an SR corresponding to the first type of services, wherein the first type of services comprises a service having a high priority level or a high significance level or a Ultra Reliable & Low Latency Communication (URLLC) service. ([0027] “if a UE receives an indication for forced ending of HARQ-ACK transmission, such as, as part of indication of an assigned PUCCH resource, a PUCCH resource configuration, an indication of URLLC operation mode, … 
… [0029] the UE may not multiplex HARQ-ACK in PUSCH resource 1, but can drop transmission on PUSCH resource 1 to satisfy forced ending condition of the first HARQ-ACK transmission” emphasis added)

Regarding claim 3. Jung teaches The PUSCH transmission method according to claim 1, wherein the PUSCH corresponds to a first type of services or a second type of services, the first type of services comprises a service having a high priority level or a high significance level or a URLLC service, and the second type of services comprises a service having a low priority level or a low significance level or an Enhanced Mobile Broadband (eMBB) service or a non-URLLC service. ([0017] separate PUCCH resource configurations and/or separate HARQ-ACK codebooks for enhanced Mobile Broadband (eMBB) and URLLC can be used.) 

Regarding claim 4. Jung teaches The PUSCH transmission method according to claim 2, wherein a service type or a priority level or significance level of a service is determined through at least one of: Downlink Control Information (DCI), ([0015] determine the PUCCH resource for HARQ-ACK feedback from the PUCCH resource set based on a PUCCH resource indicator field in a last DL DCI format, such as DCI format 1_0 or DCI format 1_1, among the detected DL DCI formats that have a value of a PDSCH-to-HARQ feedback timing indicator field indicating the same slot for the PUCCH transmission. ) a Radio Network Temporary Identity (RNTI), a search space, a Control Resource Set (CORESET), a beam, a Block Error Rate (BLER), a Channel Quality Indicator (CQI) table, a Modulation and Coding Scheme (MCS) table, a priority level identifier, a PUCCH resource ([0027] if a UE receives an indication for forced ending of HARQ-ACK transmission, such as, as part of indication of an assigned PUCCH resource, a PUCCH resource configuration, an indication of URLLC operation mode,) , or an SR configuration index.

Regarding claim 7. Jung taches A Physical Uplink Shared Channel (PUSCH) transmission method performed by a network device, comprising: when at least one PUSCH in a group of repetition PUSCHs ([0030] if the UL-SCH of PUSCH resource 1 is repeated multiple times,) overlaps a Physical Uplink Control Channel (PUCCH) (Fig. 2, PUCCH Resource 1, 2, 3 overlaps with PUSCH Resource 1) carrying a first type of Uplink Control Information (UCI),  (Fig. 2, PUCCH resource 1 carrying CSI, 2 and 3 carrying Ack/NAck. All of them are type of UCI) 
determining whether a Redundant Version (RV) of the at least one PUSCH is a predetermined RV; ([0030] based on the configured Redundancy Version (RV) sequence for the PUSCH transmission, ) and 
when the RV of the at least one PUSCH is the predetermined RV, (([0030] the following PUSCH repetition(s) can be also dropped until the PUSCH repetition occasion associated with RVO. ) not receiving the PUCCH carrying the first type of UCI ([0029] the UE may not transmit in PUCCH resource 5, but can instead transmit in PUSCH resource 2.) or receiving the first type of UCI in a next transmission opportunity, 
otherwise not receiving the at least one PUSCH ([0030] the following PUSCH repetition(s) can be also dropped until the PUSCH repetition occasion associated with RVO. ) and receiving the PUCCH carrying the first type of UCI.  ([0031] the repetition of the second PUSCH in the second PUSCH resource can be dropped, and ACK/NACK of PUCCH resource 5 should be transmitted in PUCCH resource 5.) 
wherein the first type of UCI is a Scheduling Request (SR).   ([0034] the UE multiplexes HARQ-ACK information, SR, and CSI reports and determines corresponding PUCCH(s) for transmission”.) 

Regarding claim 8. Jung teaches The PUSCH transmission method according to claim 7, wherein wherein the PUCCH is configured with repetition transmission, or 
the first type of UCI is UCI corresponding to a first type of services, or 
the first type of UCI is an SR corresponding to the first type of services, wherein the first type of services comprises a service having a high priority level or a high significance level or a Ultra Reliable & Low Latency Communication (URLLC) service. ([0027] “if a UE receives an indication for forced ending of HARQ-ACK transmission, such as, as part of indication of an assigned PUCCH resource, a PUCCH resource configuration, an indication of URLLC operation mode, … 
… [0029] the UE may not multiplex HARQ-ACK in PUSCH resource 1, but can drop transmission on PUSCH resource 1 to satisfy forced ending condition of the first HARQ-ACK transmission” emphasis added)

Regarding claim 9. Jung teaches The PUSCH transmission method according to claim 7, wherein the PUSCH corresponds to a first type of services or a second type of services, the first type of services comprises a service having a high priority level or a high significance level or a URLLC service, and the second type of services comprises a service having a low priority level or a low significance level or an Enhanced Mobile Broadband (eMBB) service or a non-URLLC service. ([0017] separate PUCCH resource configurations and/or separate HARQ-ACK codebooks for enhanced Mobile Broadband (eMBB) and URLLC can be used.) 

Regarding claim 10. Jung teaches The PUSCH transmission method according to claim 8, wherein a service type or a priority level or significance level of a service is determined through at least one of: Downlink Control Information (DCI), ([0015] determine the PUCCH resource for HARQ-ACK feedback from the PUCCH resource set based on a PUCCH resource indicator field in a last DL DCI format, such as DCI format 1_0 or DCI format 1_1, among the detected DL DCI formats that have a value of a PDSCH-to-HARQ feedback timing indicator field indicating the same slot for the PUCCH transmission. ) a Radio Network Temporary Identity (RNTI), a search space, a Control Resource Set (CORESET), a beam, a Block Error Rate (BLER), a Channel Quality Indicator (CQI) table, a Modulation and Coding Scheme (MCS) table, a priority level identifier, a PUCCH resource ([0027] if a UE receives an indication for forced ending of HARQ-ACK transmission, such as, as part of indication of an assigned PUCCH resource, a PUCCH resource configuration, an indication of URLLC operation mode,) , or an SR configuration index.

Regarding claim 13-16. Jung teaches  A terminal, comprising a processor (Fig. 4 controller), a transceiver (Fig. 4, transceiver) , and a memory storing therein a program executed by the processor (Fig. 4, Memory), wherein the processor is configured to execute the program so as to performed the method recited in claims 1-4.  They are rejected for the same reasons. 

Regarding claim 20-23, Jung teaches A network device, comprising a processor, (Fig. 4, Processor) a transceiver, (Fig. 4, Transciever) and a memory storing therein a program executed by the processor (Fig. 4 Memory), wherein the processor is configured to execute the program, so as to realize the Physical Uplink Shared Channel (PUSCH) transmission method for the network device according to claim 7-10.   They are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 11, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, further in view of CHEN; Xiaohang et al. US PGPUB 20200404650 A1.
Regarding claim 5. Jung teaches The PUSCH transmission method according to claim 1, but it does not teach wherein the predetermined RV is a self-decoding , and/or wherein the group of repetition PUSCHs comprises a plurality of repetition PUSCHs carrying a same Transport Block (TB). 
	However, Chen teaches 
	wherein the predetermined RV is a self-decoding ([0093] For example, RV0 and RV3 are RV versions capable of self-decoding,) 
	in order to improve the reliability of UCI transmission ([0113])
	Jung and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Chen with the technique of self-decoding RV in Chen in order to improve the reliability of UCI transmission. 

Regarding claim 11.Jung teaches The PUSCH transmission method according to claim 7, but it does not teach wherein the predetermined RV is a self-decoding , and/or wherein the group of repetition PUSCHs comprises a plurality of repetition PUSCHs carrying a same Transport Block (TB). 
	However, Chen teaches 
	wherein the predetermined RV is a self-decoding ([0093] For example, RV0 and RV3 are RV versions capable of self-decoding,) 
	in order to improve the reliability of UCI transmission ([0113])
	Jung and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Chen with the technique of self-decoding RV in Chen in order to improve the reliability of UCI transmission. 

Regarding claim 17. Jung teaches  The terminal according to claim 13, but it does not teach wherein the predetermined RV is a self-decoding RV; and/or wherein the group of repetition PUSCHs comprises a plurality of repetition PUSCHs carrying a same Transport Block (TB). 
However, Chen teaches 
	wherein the predetermined RV is a self-decoding ([0093] For example, RV0 and RV3 are RV versions capable of self-decoding,) 
	in order to improve the reliability of UCI transmission ([0113])
	Jung and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Chen with the technique of self-decoding RV in Chen in order to improve the reliability of UCI transmission. 

Regarding claim 24. Jung teaches The network device according to claim 20, but it does not teach wherein the predetermined RV is a self-decoding RV; and/or wherein the group of repetition PUSCHs comprises a plurality of repetition PUSCHs carrying a same Transport Block (TB). 
However, Chen teaches 
	wherein the predetermined RV is a self-decoding ([0093] For example, RV0 and RV3 are RV versions capable of self-decoding,) 
	in order to improve the reliability of UCI transmission ([0113])
	Jung and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Chen with the technique of self-decoding RV in Chen in order to improve the reliability of UCI transmission. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/KHALED M KASSIM/               Primary Examiner, Art Unit 2468